PER CURIAM.
The complaint obviously states two separate and distinct causes of, action. One, comprised in the first seven paragraphs, is for damages for false representations alleged to have been made prior to February 1, 1913, whereby plaintiff was induced to part with $1,000. The other, comprised in the eighth and succeeding paragraphs, is for damages for other false representations alleged to have been made in April, 1913, whereby plaintiff was induced to part with $300.
The order appealed from must be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs.